 Case 2:20-cv-01498-JCM-VCF Document 35
                                     33 Filed 03/02/21
                                              02/26/21 Page 1 of 3




 1   MATTHEW T. 0USHOFF, EsQ.
     Nevada Bar No. 004975
 2   JORDAN D. WOLFF, ESQ.
     Nevada Bar No. 014968
 3   WILLIAM A. GONZALES, ESQ.
     Nevada Bar No. 015230
 4   SALTZMAN MUGAN DUSHOFF
     1835 Village Center Circle
 5   Las Vegas, Nevada 89134
     Telephone: (702) 405-8500
 6   Facsimile: (702) 405-8501
     E-Mail:    mdushoff@nvbusinesslaw.com
 7              jwolff@nvbusinesslaw.com
                wgonzales@nvbusinesslaw.com
 8
     Attorneys for Defendant
 9

10



                                   UNITED STATES DISTRICT COURT
                                            DISTRICT OF NEVADA

                                                    ***
     SHELLEY D. KROHN, Trustee of the Brianne               CASE NO. 2:20-cv-01498-JCM-VCF
     Schuth Bankruptcy Estate,

                               Plaintiff,
                                                            STIPULATION AND ORDER TO
                 vs.                                        POSTPONE AND RE-SCHEDULE
18                                                          EARLY NEUTRAL EVALUATION
     SHELBY AMERICAN, INC.; a domestic
19   corporation; DOES 1 through 100; and ROE
                                                            (ENE) CONFERENCE
     ENTITIES A through Z, inclusive,
20                                                          (Third Request)
                               Defendants.
21

22

23               SHELLEY D. KROHN, Trustee of the Brianne Schuth Bankruptcy Estate, and Defendant,

24   SHELBY AMERICAN, INC., through its counsel of record, SALTZMAN MUGAN DUSHOFF,

25   hereby stipulate and agree and hereby request that the Court allow the parties to postpone and re-

26   schedule the Early Neutral Evaluation (ENE) Conference presently scheduled for March 3, 2021

27   at 9:00 a.m. to April 8, 2021. This request to re-schedule and postpone the current ENE on

28   March 3, 2021 is necessary because Ms. Krohn presently has a motion returnable on March 4,

     (1034S,2)                                    Page 1 of 3
                            Case 2:20-cv-01498-JCM-VCF Document 35
                                                                33 Filed 03/02/21
                                                                         02/26/21 Page 2 of 3




                                2021 in a related bankruptcy proceeding in U.S. Bankruptcy Court, District ofNevada (Case No.:

                            2   19-12 I 03-abl) seeking to employ Paul Padda Law, PLLC as special counsel to represent her in

                            3   this matter (see Docket No. 38).

                            4               This stipulation and order is not being made for any improper purpose or for delay, but to

                            5   accommodate recent, unanticipated scheduling needs of the parties.

                            6    DATED thi~ day of February, 2021.                      DA TED this).6 1h day of February, 2021.

                            7    SHELLEY D. KROHN, Trustee                              SALTZMAN MUGAN DUSHOFF




i:.i..
                          11
                            8

                            9

                           10
                                                                                        ~6
                                                                                        Nevada Bar No. 004975
                                                                                        JORDAN D. WOLFF, ESQ.
                                                                                        Nevada Bar No. 014968
~

@                  =
                   "'"'i'                                                               WILLIAM A. GONZALES, ESQ.
r/)        "'= 12                Shelley D. Krohn, Trustee of the Brianne               Nevada Bar No. 015230
:::>
0        ~..,..,
              --:t' ;!..
                    ...          Schuth Bankruptcy Estate                               1835 Village Center Circle
         "•= 13
         o~c
z :!......
<     -,:,~
                                                                                        Las Vegas, Nevada 89134
     t"- 14
ti~Uz-...
::l
                                 IT IS ORDERED that ECF No. 33 is                       Attorneys for Defendant
::E       ~..!'g
          ~ ei:r an              GRANTED. The pre-ENE
z =- >.."""'i':g
         ►
                           15    conference call is continued to
< "'.,.,..
~ ~,!i-
         - at:.            16    AprilIT
                                       7,IS2021 at 3:00 p.m. The ENE
                                            SO ORDERED.
N
f-                  ..           is continued to April 8, 2021 at 9:00
,...:i             ci 17         a.m.
<
r/)
                   1--

                           18
                                                                                       UNITED STATES MAGISTRATE JUDGE
                           19
                                                                                                  3/2/2021
                                                                                       DATED:
                           20                                                                   -----------
                           21

                           22

                           23

                           24

                           25

                           26

                           27
                                Brianne Schuth v. Shelby American, lnc/2:20-cv-0 1498-JCM-VCF
                           28   Stipulation and Order to Postpone and Re-Schedule Early Neutral Evaluation (ENE) Conference

                                (10345-2)                                       Page 2 of 3
 Case 2:20-cv-01498-JCM-VCF Document 35
                                     33 Filed 03/02/21
                                              02/26/21 Page 3 of 3




                                          CERTIFICATE OF SERVICE
 2               I hereby certify that I am an employee of Saltzman Mugan Dushoff. and that on the dJ-&HL
 3   day of           b,            , 2021, I caused to be served   a true and correct copy of foregoing

 4                                 RDER TO POSTPONE AND RE-SCHEDULE EARLY NEUTRAL
 5   EVALUATION (ENE) CONFERENCE in the following manner:
 6               (ELECTRONIC SERVICE) Pursuant to FRCP 5. LR IC4-l, and LR 5-1. the above-
 7   referenced document was electronically filed and served upon the parties listed below through the
 8   Court•s Case Management and Electronic Case Filing (CM/ECF) system:
                 Paul S. Padda, Esq.
                 PAUL PADDA LAW, PLLC
                 4560 South Decatur Boulevard, Suite 300
                 Las Vegas, Nevada 89103
                 Attorney for Plaintiff
                 BRIANNE SCHUTH
                 SHELLEY D. KROHN, Trustee
                 P.O. Box 34690
                 Las Vegas, Nevada 89133
                 Trustee of the Brianne Schuth Bankruptcy Estate




18
19

20

21

22

23

24

25

26

27

28

     (10345-2)                                      Page 3 of3
